     Case 2:20-cv-07700-MWF-SP Document 3 Filed 08/27/20 Page 1 of 5 Page ID #:11



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 CORY MITCHELL,                             )    Case No. CV 20-7700-MWF (SP)
                                              )
12                       Petitioner,          )
                                              )     MEMORANDUM AND ORDER
13                  v.                        )      SUMMARILY DISMISSING
                                              )           PETITION
14 WARDEN,                                    )
                                              )
15                       Respondent.          )
                                              )
16                                            )
17
18                                            I.
19                                     INTRODUCTION
20         On August 20, 2020, petitioner Cory Carnell Mitchell, a federal prisoner at
21 the United States Penitentiary at Lompoc, California (“USP Lompoc”), filed a
22 document in this Court that was docketed as a petition for writ of habeas corpus
23 under 28 U.S.C. § 2241 (“Petition”). In fact, the Petition asks this Court to grant
24 petitioner compassionate release under 18 U.S.C. § 3582(c)(1)(A).
25         As discussed further below, this Court was not petitioner’s sentencing court,
26 and therefore it lacks authority to grant his Petition for compassionate release.
27 Indeed, a substantially similar request for petitioner’s compassionate release is now
28 pending in the sentencing court. Accordingly, the Petition will be dismissed.


                                              1
     Case 2:20-cv-07700-MWF-SP Document 3 Filed 08/27/20 Page 2 of 5 Page ID #:12



 1                                              II.
 2                                     PROCEEDINGS
 3           Records from the United States District Court for the Eastern District of
 4 Texas reflect that in case number 6:16-cr-00008 in that court, petitioner pled guilty
 5 to conspiracy to commit kidnapping.1 On April 5, 2017, that court sentenced
 6 petitioner to 262 months in prison.
 7           On April 8, 2020, petitioner filed a motion in the Eastern District of Texas to
 8 reduce his sentence. That court denied the motion six days later. On April 24,
 9 2020, petitioner filed a letter motion in the Eastern District of Texas for early
10 release. That court denied petitioner’s early release motion five days later.
11           On July 20, 2020, petitioner filed a motion for compassionate release in the
12 United States District Court for the Eastern District of Texas. See case no. 6:16-cr-
13 00008, docket no. 256 (E.D. Tex.). That motion remains pending in that court.
14           Meanwhile, petitioner, who is incarcerated at USP Lompoc, filed the instant
15 Petition for compassionate release in this Court on August 20, 2020. Petitioner
16 argues this Court should order his expeditious compassionate release because: he
17 contracted COVID-19 on June 7, 2020; he recently restarted taking his Humira
18 medication, which is an immune depressant steroid that makes him extremely
19 vulnerable to coronavirus; and the prison has delayed the administrative process to
20 grant him compassionate release. Petitioner’s pending motion for compassionate
21 release in the Eastern District of Texas raises substantially the same points for his
22 release, as well as mentioning certain pre-existing conditions. See case no. 6:16-
23 cr-00008, docket no. 256 (E.D. Tex.).
24 ///
25
26
         1
         The Court takes judicial notice of the docket and documents filed in case
27
   number 6:16-cr-00008 in the United States District Court for the Eastern District of
28 Texas, which are electronically accessible through that court’s CM/ECF system.
   See Fed. R. Evid. 201.

                                                2
     Case 2:20-cv-07700-MWF-SP Document 3 Filed 08/27/20 Page 3 of 5 Page ID #:13



 1                                            III.
 2                                      DISCUSSION
 3 A.      This Court Lacks Jurisdiction
 4         Petitioner seeks release under the First Step Act’s compassionate release
 5 provision, found in 18 U.S.C. § 3582(c)(1)(A). The provision permits a court to
 6 reduce a term of imprisonment on motion of the defendant (after satisfying certain
 7 administrative requirements), if the court finds, inter alia, “extraordinary and
 8 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(I).
 9         The compassionate release provision is just one part of § 3582, which as a
10 whole concerns imposition of a sentence of imprisonment. A motion under
11 § 3582(c) to modify a prison term consequently must be addressed to the
12 sentencing court. See U.S. v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) (“Section
13 3582’s text requires those motions to be addressed to the sentencing court, a point
14 several Circuits have noted. . . .”) (citations omitted); see also U.S. v. Ono, 72 F.3d
15 101, 102 (9th Cir. 1995) (“a motion under § 3582(c)(2) is undoubtedly ‘a step in
16 the criminal case’” and is considered by the sentencing court). Indeed, as to the
17 compassionate release provision specifically, federal courts have consistently
18 concluded that § 3582(c)(1)(A) authorizes only the original sentencing court to
19 consider such a request for release. See, e.g., Rodriguez-Aguirre v. Hudgins, 739
20 Fed. Appx. 489, 491 n.2 (10th Cir. 2018) (“[T]he district court lacked authority to
21 entertain [petitioner’s] request for relief under 18 U.S.C. § 3582(c)(1)(A) because
22 he filed his request in the district in which he is currently confined rather than in
23 the district that imposed his sentence.”) (citation omitted); Bolden v. Ponce, 2020
24 WL 2097751, at *2 (C.D. Cal. May 1, 2020) (“This Court . . . has no authority to
25 grant release under § 3582(c)(1)(A). Only the original sentencing court can
26 entertain such requests.”) (citations omitted); Thody v. Swain, 2019 WL 7842560,
27 at *2 (C.D. Cal. Nov. 26, 2019) (“[B]y its plain language, 18 U.S.C.
28 § 3582(c)(1)(A) requires Petitioner to move for reduction in the sentencing court.”)


                                               3
     Case 2:20-cv-07700-MWF-SP Document 3 Filed 08/27/20 Page 4 of 5 Page ID #:14



 1 (citations omitted); Mohrbacher v. Ponce, 2019 WL 161727, at *1 (C.D. Cal. Jan.
 2 10, 2019) (while § 3582(c)(1)(A) “may afford Petitioner a basis for relief in the
 3 sentencing court . . . it does not provide any basis for this Court to grant relief”).
 4          As set forth above, petitioner was sentenced by the United States District
 5 Court for the Eastern District of Texas. Accordingly, only that court has authority
 6 to grant petitioner’s request for compassionate release. This Court lacks
 7 jurisdiction to grant the relief petitioner seeks.
 8 B.       Transfer Would Not Be in the Interest of Justice
 9          Since this Court lacks jurisdiction, the remaining question is whether this
10 Court should dismiss the Petition or transfer it to the sentencing court. The transfer
11 of civil actions to cure jurisdictional defects is governed by 28 U.S.C. § 1631.2
12 Hernandez v. Campbell, 204 F.3d 861, 865 n.6 (9th Cir. 2000) (per curiam).
13 Transfer is appropriate under § 1631 if three conditions are satisfied: (1) the
14 transferring court lacks jurisdiction; (2) the transferee court could have exercised
15 jurisdiction at the time the action was filed; and (3) the transfer is in the interest of
16 justice. Cruz-Aguilera v. INS, 245 F.3d 1070, 1074 (9th Cir. 2001) (citing Kolek v.
17 Engen, 869 F.2d 1281, 1284 (9th Cir. 1989)).
18          The first two conditions are met here: this Court lacks jurisdiction, and the
19 Eastern District of Texas could exercise jurisdiction. But a transfer would not be
20 in the interest of justice because petitioner already has filed a request for
21 compassionate release in the Eastern District of Texas, and the request remains
22 pending. As described above, the request petitioner made in the Eastern District of
23 Texas is substantially identical to the request he made to this Court. Nothing
24 would be gained by transferring this duplicate Petition to the Eastern District of
25 Texas.
26
27      2
          It is questionable whether this is properly considered a civil action since
28 petitioner seeks relief that may only be obtained in his criminal case; but in any
   event, § 1631 is instructive.

                                                4
     Case 2:20-cv-07700-MWF-SP Document 3 Filed 08/27/20 Page 5 of 5 Page ID #:15



 1         In sum, this Court lacks jurisdiction over the Petition, and transfer to the
 2 Eastern District of Texas would not be in the interest of justice. As such, the Court
 3 will dismiss the Petition without prejudice.
 4                                            IV.
 5                                     CONCLUSION
 6         IT IS THEREFORE ORDERED that Judgment be entered summarily
 7 dismissing the Petition and this action without prejudice.
 8
 9 DATED: August 27, 2020
10
11                                     _____________________________________
                                       MICHAEL W. FITZGERALD
12                                     UNITED STATES DISTRICT JUDGE
     Presented by:
13
14
     ___________________________________
15
   SHERI PYM
16 United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                               5
